Citation Nr: 0526397	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO continued the 10 percent 
evaluation for hypertension.

In July 2005, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the July 2005 hearing before the undersigned, the veteran 
indicated he had received treatment regularly from the VA 
Medical Center in Chillicothe, Ohio, since 2002.  Of record 
are the treatment records from that facility from 2000 to 
2002.   The Board finds that the more recent VA medical 
records must be obtained prior to its consideration of the 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits).

At the hearing, the veteran argued that the examination 
conducted in August 2002 was inadequate.  The Board has 
reviewed the examination report.  The purpose of the 
examination was to evaluate the service-connected 
hypertension; however, the examination report shows no report 
of the veteran's blood pressure or any commentary as to the 
veteran's complaints of daily chest pain and whether such is 
symptomatic of hypertension.  The Board finds that a new 
examination is necessary in order for it to determine the 
level of severity of the service-connected disability.  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Obtain the relevant VA treatment 
records from VA Medical Center in 
Chillicothe, Ohio, from 2002 to the 
present.

2.  Schedule the veteran for an 
examination to determine the current 
status and severity of the service-
connected hypertension.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings, to include blood pressure 
readings and should address any and all 
symptoms that are attributable to 
hypertension.  Any opinion expressed in 
the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  Readjudicate the veteran's claim for 
an increased evaluation for hypertension.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


